Citation Nr: 1423264	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-45 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right index finger injury.

2.  Entitlement to service connection for a left eye injury, claimed as a laceration over the left eye.

3.  Entitlement to service connection for a right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1975 to December 1977.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2008 and May 2009 rating decisions of the Waco, Texas, Regional Office (RO).  In the October 2008 rating decision, the RO denied service connection for a right eye injury and a right index finger injury.  In the May 2009 rating decision, the RO denied service connection for a left eye injury.  


FINDINGS OF FACT

1.  The right index finger was injured in service.

2.  The Veteran does not have a current disability residual to the right index finger injury.

3.  The Veteran did not sustain either a left or right eye injury or disease in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right index finger injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a left eye injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a right eye injury have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The timely July 2008 and March 2009 notice letters sent prior to the initial denial of the claims for service connection fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  Pursuant to the Veteran's assertion that he had been treated at a local hospital in Boston or Chelsea, Massachusetts, the RO requested medical treatment records from Chelsea Naval Hospital and the National Personnel Records Center; however, such requests did not yield any treatment records.  In a May 2011 letter, VA notified the Veteran of its inability to obtain the purported records.  The Veteran submitted no response, and the claim was readjudicated in a March 2012 supplemental statement of the case.  Hence, the claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records, including private treatment records, pertinent to the claim.  

The record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.

The Board acknowledges that the Veteran has not been afforded VA medical examinations addressing the service connection claims for a right index finger injury and right and left eye injuries; however, the Board finds that a VA examination is not necessary in order to decide these issues because the weight of the evidence demonstrates no in-service injury or disease.  Two pivotal Court cases address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, the weight of the evidence demonstrates no injury, disease, or event, or symptoms of a right or left eye injury during service to which a current disability could be related.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claim for a right or left eye injury.  Regarding the service connection claim for a right index finger injury, the Board finds that the weight of the evidence demonstrates that the right index finger injury was resolved during service, and the evidence shows no current disability; thus, there is also competent evidence to decide this issue.  As such, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claim for a right index finger injury.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  There is otherwise sufficient competent evidence to decide the claims. 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Neither a right index finger injury nor an eye injury constitute a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Index Finger Injury

The Veteran contends that service connection is warranted for a right index finger injury.  He asserts that he currently experiences numbness and tingling in his right index finger.  

After a review of all the medical and lay evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain an injury to his right index finger in service.  A November 1976 service treatment record reveals that the Veteran cut his right index finger while slicing plastic and sustained a three-centimeter laceration on the distal interphalangeal (DIP) joint.  Adhesive strips (butterfly stitches) and dressing were applied to the right index finger.  A December 1976 service treatment record indicates that the dressing was changed and that the laceration was healing well.  

The December 1977 service separation examination report does indicate marks and scars, not considered disabling, and specifically lists vaccination scar, upper left arm and birthmark, right neck.  The December 1977 service separation examination report conspicuously does not mention a scar on the right index finger.  Moreover, the December 1977 Report of Medical History lists as significant medical history an injury to one of the left hand fingers.  Again, there is no mention of a right index finger injury or residual symptoms.  The Board finds that if the Veteran had, in fact, a right index finger injury or had been experiencing related symptomatology, it is highly likely that he would have mentioned it during the examination from which the clinical findings were made and later noted in the December 1977 service separation examination report.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

The Board further finds that the Veteran does not have a current disability related to a right index finger injury.  In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Because the Veteran does not have a current "disability" related to the right index finger and the record is absent any post-service complaints or treatment concerning the right index finger, the Board finds that a preponderance of the evidence is against granting service connection for a right index finger injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Eye and Right Eye Injury

Though the Veteran initially filed a service connection claim for a right eye injury, the Veteran currently contends that service connection is warranted for a left eye injury because he sustained an injury to his left eye when he was hit with a "cigarette butt can (metal)" and was given several stitches in service.

After a review of all the medical and lay evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury to his left or right eye in service.  A December 1977 Report of Medical History indicates that the Veteran reported that his eyes were "shaky" sometimes.  The December 1977 service separation examination report did not indicate any eye abnormalities.  See Buchanan, 451 F.3d 1331.  In this case, where the service treatment records appear complete, the Board notes that service treatment records show that the Veteran repeatedly sought treatment for other physical complaints unrelated to his eyes, during which time he did not complain of eye related pain or other symptomatology.

While the Veteran is competent to report in-service events and related injuries and symptoms because this requires only first-hand knowledge, the Board finds that the Veteran's inconsistent reporting of his medical history weighs against his credibility.  See Layno,  6 Vet. App. 465.  In the June 2008 Application for Compensation and Pension (VA Form 21-526), the Veteran asserted that his right eye was injured in June 1976.  In his January 2009 notice of disagreement to the October 2008 rating decision denying service connection for a right eye injury, the Veteran contended, "After deep consideration, I realized that my left eye was injured instead of my right eye."  He now contends that the left eye injury occurred in 1977.  The Veteran's recent statements, which are not contemporaneous to service but were made recently pursuant to the VA compensation claim, are inconsistent with, and outweighed by, the more contemporaneous lay history by the Veteran in service, as well as the contemporaneous service treatment record evidence.

Moreover, the evidence demonstrates no current eye disability to either the right or left eye that could be related to the Veteran's reported in-service injury.  The post-service medical records show that the Veteran currently has diabetic retinopathy, which is related to his non-service connected diabetes mellitus.  The post-service treatment records also show that the Veteran has been treated for other medical disorders but has not mentioned any injuries to, or disabilities of, the right or left eye other than the diabetic retinopathy.  Such absence of complaints, findings, or treatment after service, in this context, is highly probative evidence that the Veteran does not have a current right or left eye injury.  See Kahana, 24 Vet. App. at 440 (citing Buchanan, 451 F.3d 1331); see also Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

In light of foregoing, the weight of evidence is against a finding that a left eye or right eye injury was incurred in service.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the service connection claims for a left eye and right injury; consequently, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right index finger injury is denied.

Service connection for a left eye injury is denied.

Service connection for a right eye injury is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


